DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/16/2019 and 05/16/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidenori et al., (hereinafter Hidenori), Japanese Patent JP2003077730A.
Regarding Claim 1, Hidenori teaches, a coil device (Fig. 4) comprising 
a core member (5) having a winding core (1) and a flange (2), 
a wire (4) wound around the winding core and having one end (4f) located at the flange, and 
terminal electrodes (electrode 8) provided on the flange, wherein 
the terminal electrode comprises 
a wire connecting part (16) to which the one end of the wire is connected and 
a mounting part (mounting part of electrode 8) formed continuously to the wire connecting part and to be positioned away from an axis of the winding core (12) with respect to the wire connecting part along an outer peripheral direction of the flange (14a).  (Hidenori: Figs. 1, 4 and 5, para. [0022], [0023], [0029]).

Regarding Claim 2, Hidenori further teaches, wherein the wire connecting part (16) is disposed at a lower position than the mounting part (mounting part of electrode 8) along a height direction of the flange (2).  (Hidenori: Fig. 4, para. [0029]).
Regarding Claim 3, Hidenori further teaches, wherein a stepped part (stepped part of conductive joint groove 16) is formed between the wire connecting part and the mounting part.  (Hidenori: Fig. 4, para. [0029]).
Regarding Claim 4, Hidenori further teaches, wherein the flange comprises 
a first region (first region of 2) in which the wire connecting part (16) is disposed, and 
a second region (second region of 2) in which the mounting part (mounting part of electrode 8) is disposed.  (Hidenori: Fig. 4, para. [0029]).
Regarding Claim 5, Hidenori further teaches, wherein the area of the wire connecting part (16) is smaller than the area of the mounting part (mounting part of electrode 8) on the terminal electrode.  (Hidenori: Fig. 4, para. [0029]).
Regarding Claim 7, Hidenori further teaches, wherein the wire connecting part (16) is formed continuously to an edge of the mounting part (mounting part of electrode 8) close to the winding core (1).  (Hidenori: Fig. 4, para. [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hidenori, as applied to claim 5, in view of Takahashi, U.S. Patent Application Publication 2020/0082971.
Regarding Claim 6, Hidenori teaches the width of the wire connecting part (16) to be similar to the mounting part (8). (Hidenori: Figs. 1, 4 and 5, para. [0022]).
Hidenori does not explicitly teach, wherein a width of the wire connecting part along an axis of the winding core is narrower than a width of the mounting part along an axis of the winding core.
However, Takahashi teaches (Fig. 3), wherein a width of the wire connecting part (the wire connecting part of electrodes 27 to 30) along an axis of the winding core is narrower (a narrower width of the wire connecting part of electrodes 27 to 30, Fig. 3) than a width of the mounting part (the mounting part of electrodes 27 to 30) along an axis of the winding core (12).  (Takahashi: Figs. 1-3, para. [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the wire connecting part of Hidenori to include the narrowing width of the wire connecting part of Takahashi (embodiment 2), the motivation being to provide “terminal electrodes 27 to 30 [including]…bottom surface electrode portions extending along surfaces of the flange portions 25 and 26 that face in the same direction as the bottom surface 18 of the winding core 12” [0047].  (Takahashi: Figs. 1-3, para. [0047]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Hidenori, as applied to claim 1, in view of Hidenori (embodiment 2, Fig. 2), (hereinafter Hidenori 2).
Regarding Claim 8, Hidenori teaches silent on an exposed surface on top of the flange (2). (Hidenori: Figs. 1, 4 and 5, para. [0022]).
Hidenori does not explicitly teach, wherein an exposed surface is formed on an outer surface of the flange between an edge of the wire connecting part close to the winding core and an inner side face of the flange close to the winding core.
However, Hidenori 2, (Fig. 2) teaches, wherein an exposed surface (12) is formed on an outer surface of the flange (2) between an edge of the wire connecting part (S) close to the winding core (1) and an inner side face of the flange (2) close to the winding core (1).  (Hidenori 2: Figs. 2 and 3, para. [0022], [0025], [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wire connecting part of Hidenori to include the exposed surface on the top of the flange (2) of Hidenori 2, the motivation being that “[i]t has the effect of softening the bending at the flange of the lead-out portion 4f and preventing disconnection” [0026].  (Hidenori 2: Figs. 2 and 3, para. [0026]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, the combination of Hidenori in view of Hidenori 2 is silent on the exposed surface on top of the flange (Hidenori 2: 2) being chamfered. (Hidenori 2: Figs. 1, 4 and 5, para. [0022]).
The combination of Hidenori in view of Hidenori 2 does not explicitly teach, wherein the exposed surface is chamfered.
However, Hidenori 2, (Fig. 2) teaches, wherein an exposed surface (12) comprises a guide surface having a slope.  (Hidenori: Figs. 2 and 3, para. [0022], [0025], [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the exposed surface of Hidenori 2 to be chamfered, the motivation being that “[i]t has the effect of softening the bending at the flange of the lead-out portion 4f and preventing disconnection” [0026].  (Hidenori 2: Figs. 2 and 3, para. [0026]).  Further, the expose surface of Hidenori 2 includes a sloped guide surface (12) that functions the same as a chamfered surface, thus it would have been obvious to choose a chamfered surface as one of a finite means in “softening the bending at the flange of the lead-out portion 4f and preventing disconnection” [0026]. Therefore, the limitations of Claim 9 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Hidenori, as applied to claim 1, in view of Takagi, U.S. Patent Application Publication 2020/0082971.
Regarding Claim 10, Hidenori teaches the width of the wire connecting parts (16) to be similar in width. (Hidenori: Figs. 1, 4 and 5, para. [0022]).
Hidenori does not explicitly teach, wherein 
one of the terminal electrodes provided on the flange has a wide wire connecting part wider than the wire connecting part of the other terminal electrodes, and 
ends of two or more wires are connected side by side to the wide wire connecting part along an outer circumferential direction of the flange.
However, Takagi teaches (Fig. 7), wherein 
one of the terminal electrodes (E23) provided on the flange (22B) has a wide wire connecting part wider than the wire connecting part of the other terminal electrodes (E21, E22), and 
ends of two or more wires (W23, W24) are connected side by side to the wide wire connecting part along an outer circumferential direction of the flange.  (Takagi: Fig. 7, para. [0072], [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the wire connecting part of Hidenori to include the wider width and two wires of the wire connecting part of Takagi, the motivation being to provide “a secondary-side center tap” [0075] of sufficient width.  (Takagi: Fig. 7, para. [0075]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, Hidenori teaches a common mode choke coil used in various electronic devices. (Hidenori: Figs. 1, 4 and 5, para. [0001]).
Hidenori does not explicitly teach, a pulse transformer comprising the coil device according to claim 1.
However, Takagi teaches (Fig. 7), a pulse transformer comprising the coil device according to claim 1.  (Takagi: Fig. 7, para. [0072], [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil of Hidenori to be used as a pulse transformer as Takagi, the motivation being to “be used as a pulse transformer PT for the LAN connector circuit” [0079].  (Takagi: Fig. 7, para. [0079]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
5/21/2022





/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837